DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kucharski et al. (US 2009/0148094 A1).
1. Kucharski et al. shows a tapped transmission line (120) for distributing a first electrical signal to a plurality of modules (modules 1340, 1350, 1360 - Fig. 13), the tapped transmission line comprising a transmission-line medium for carrying the first electrical signal; a plurality of operational tap elements connected to the transmission-line medium at intervals along a physical length of the transmission-line medium (tapped elements 140-1… 140-k); and a plurality of operational negative resistance elements connected at intervals along a physical length of the transmission-line medium (negative resistance cell 810 - Fig. 8; used in combination with any amplifier 140 - 0057); wherein: the operational tap elements exhibit predominantly capacitive impedance to the transmission-line medium (amplifier having lumped input capacitances 0008, 0045, 0048 et al.); the operational negative resistance elements exhibit 
2. The tapped transmission line of claim 1, wherein an operational tap element is selected from a group consisting of: an amplifier, a mixer, a frequency multiplier, and a vector modulator (Markush group - amplifiers 240, 250 - 0041 et al.). 
3. The tapped transmission line of claim 1, wherein the transmission-line medium is a differential transmission-line medium (Fig. 11). 
4. The tapped transmission line of claim 1, wherein the first signal is selected from a group consisting of: a transmitted signal, and a local oscillator signal (110; transmit signal 0067 et al.). 
5. The tapped transmission line of claim 1, wherein multiple transmission-line media distribute respective multiple electrical signals to the modules (modulating (e.g. plural) signals 110 - 0036). 
10. The tapped transmission line of claim 1, wherein an operational negative resistance element is a dedicated operational resistance element (resistance element - 0012, 0027, 0053, 0056, 0057 et al.).
11. The tapped transmission line of claim 1, wherein an operational negative resistance element is an operational tap element (resistance element - 0012, 0027, 0053, 0056, 0057 et al.).
12. A tapped transmission line for aggregating an electrical signal from a plurality of modules, the transmission line comprising: a transmission-line medium for carrying the electrical signal; a plurality of operational tap elements connected to the transmission-line medium at intervals along a physical length of the transmission-line medium; and a plurality of operational negative resistance elements connected at intervals along a physical length of the transmission-line medium; wherein the operational tap elements exhibit predominantly capacitive impedance to the transmission-line medium; the operational negative resistance elements exhibit respective negative resistances; and each module of the plurality of 
13. The tapped transmission line of claim 12 wherein exactly one module produces a signal current at a time (one voltage controlled current signal - 0061 et al.). 
16. The tapped transmission line of claim 12, wherein an operational negative resistance element is a dedicated operational resistance element (resistance element - 0012, 0027, 0053, 0056, 0057 et al.). 
17. The tapped transmission line of claim 12, wherein an operational negative resistance element is an operational tap element (resistance element - 0012, 0027, 0053, 0056, 0057 et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kucharski et al. (US 2009/0148094 A1).
8. Kucharski et al. shows the tapped transmission line (320-x) of claim 1 but is silent where the transmission-line medium is tapered. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tapped transmission line where the transmission-line medium is tapered.   Such a modification would have been obvious where tapered transmission lines as well as a plurality of transmission line shapes are well-known in the art, where electrical delay lines can be passive delay lines (0044), tapered transmission lines comprising delay thus would have comprised a mere substitution of 
.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kucharski et al. (US 2009/0148094 A1) in view of Yee et al. (US 7,146,103 B2).
9. Kucharski et al. shows the tapped transmission line of claim 1, but is silent wherein the first electrical signal is a radio frequency (RF) signal. 
Yee et al. shows a Mach Zender modulator (314) wherein the first electrical signal is a radio frequency (RF) signal (col. 24, lns 6-12). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tapped transmission line disclosed by Kucharski et al. where the first electrical signal is a radio frequency (RF) signal disclosed by Yee et al..  Such a modification would have been obvious where both Kucharski et al. and Yee et al. teach Mach Zender modulators (1100 - Kucharski et al.; 1214, 1714 - Yee et al.); where the use of the device of Kucharski et al. could easily be used for RF frequencies; where both Kucharski et al. and Yee et al. teach the Mach Zender modulator used with optical carrier thus thus would have comprised a mere substitution of usable frequencies, would have met a reasonable expectation of success and does not comprise novelty.
19. The tapped transmission line of claim 12, e electrical signal is a radio frequency (RF) signal (discussed in the reasons for rejection of claim 9 above). 

Allowable Subject Matter
Claims 6, 7, 14, 15, and 18 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843